Citation Nr: 1514670	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-06 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sclerosis and arthritic changes to the left wrist (left wrist disability).  

3.  Entitlement to an initial compensable rating for a bunion with erosive changes and degenerative arthritis of the second metatarsal, right foot (right foot disability).  


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977 with additional service in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

The issues of service connection for a left wrist disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected hallux valgus of the right foot most nearly approximates mild symptoms with pain and tenderness that impair his gait. 


CONCLUSION OF LAW

The criteria for a rating of 10 percent for hallux valgus of the right foot have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code (DC) 5280 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As the May 2011 rating decision granted service connection for right foot disability, that claim is now substantiated.  VA's General Counsel has clarified that no additional notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability. VAOPGCPREC 8-2003. The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  Because the RO issued the appropriate SOC in February 2013 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records and available post-service treatment records, has been completed.  The Veteran has not identified any outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.

 The Veteran was afforded the appropriate VA examinations in January 2011 and April 2014.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record  and provides all the necessary information in order to properly consider the claim.

Recognition is given to the fact that the report of the Veteran's most recent foot examination is now over a year old. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right foot disability since he was last examined.  The Veteran does not contend otherwise.

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted. 

The rating of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id. 

In every instance where the rating schedule does not provide a zero percent rating for a diagnostic code, a noncompensable zero (0) percent rating shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2014). 

The Veteran seeks a compensable initial disability rating for his service-connected hallux valgus of the right foot, which is current rated under Diagnostic Code (DC) 5280.  38 C.F.R. § 4.71a, DC 5280.   Under DC 5280, the maximum schedular rating for unilateral hallux valgus, as is present here, is 10 percent.  A 10 percent rating is warranted the disability (1) requires surgical operation with resection of the metatarsal head, or (2) if the hallux valgus is severe, the disability is equivalent to amputation of the great toe.  Id.  

The Veteran has hallux valgus of the right foot with degenerative changes seen in the 1st and 2nd metatarsophalangeal joints.  The Veteran's stance and gait are normal, as seen on the January 2011 and April 2014 examination reports.  However, during pain flare-ups, the Veteran's gait is altered causing him to limp.  The 2014 examiner characterized the Veteran's right foot disability as "mild."  She explicitly stated that disability was not so severe to be equivalent to amputation of the great toe, and that there was no functional loss of the lower right extremity due to the service connected right foot disability.  There is also no indication in either of the examination reports or treatment records that a resection of the metatarsal head has been performed; and,  the Veteran does not contend otherwise. Nevertheless, the Veteran is competent to report the symptoms he experiences (occasional gait disturbances due to pain) and the Board finds that his statements are credible. 

The Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 5280 as he clearly does not manifest severe hallux valgus equivalent to amputation or resection of the metatarsal head.  However, the Board must consider the provisions of 38 C.F.R. § 4.59, which notes the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  When a disability demonstrates actually painful, unstable, or malaligned joints, due to healed injury, it is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, id.  In this case, the Veteran has provided credible lay evidence that he experiences pain in his right foot that affects his ability to walk and stand.  A compensable 10 percent evaluation is warranted for hallux valgus of the right foot under 38 C.F.R. § 4.59. 

An increased evaluation is possible under Diagnostic Code 5284 for other foot injuries, but the Board finds that the service-connected disability clearly does not most nearly approximate a 20 percent rating under this diagnostic code as it is not moderately severe.  The 2014 VA examiner specifically found that the disability was no more than mild.  The Veteran manifested painful motion and tenderness of the foot, but is already in receipt of a 10 percent evaluation under 38 C.F.R. § 4.59 based on his complaints of pain.  The competent medical evidence does not indicate any specific functional impairment associated with the Veteran's service-connected disability and the 2014 VA examiner not only found that the Veteran had only minimal problems with associated with his right foot hallux valgus but also that there was no functional impairment experienced by the Veteran due to that disability.  Instead, the examiner attributed the majority of the Veteran's right lower extremity problems to his non-service connected gout.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Board finds that the Veteran's hallux valgus does not most nearly approximate a moderately-severe injury of either foot and a rating in excess of 10 percent is not warranted.

III.  Extraschedular Considerations 

This case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the record does not reflect that the average industrial impairment from the Veteran's right foot disability would be in excess of that contemplated by the assigned rating.  The Veteran's right foot disability has been manifested by existence of a bunion on the Veteran's right foot and pain flare ups with physical activity.  These symptoms have been fully recognized in the Board's grant of a compensable 10 percent rating pursuant to 38 C.F.R. § 4.59.  

The Veteran also has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right foot disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in assigning a higher rating, the criteria for higher schedular ratings were considered and utilized in assigning the 10 percent rating.  There was no avenue for a higher rating. With respect to functional limitations, the Board finds no evidence that his limitations are greater than those with a foot disability of the same, objectively-verified severity.  Interference with employment is not a factor in the first step of the Thun analysis and, so will not be further discussed.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).


ORDER

An initial 10 percent rating for a right foot disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Left Wrist

In January 2011, the Veteran underwent the sole VA examination to evaluate his left wrist disability, which he claims has its etiology in service.  In an April 2011 addendum opinion, the January 2011 VA examiner opined that "the left wrist condition is less likely as not had its etiology during the [V]eteran's military service."  The rationale provided by the examiner was based on the medical records noted in January 1975, showing injury to left wrist from falling.  The examiner opined that the current condition is due to age.  The Board finds the January 2011 examiner's opinion conclusory in that the examiner merely states another potential etiology, but never explains why the current condition is not related to the injury in service.  A remand in order to correct this deficiency. 

PTSD

To establish service connection for PTSD there must be: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).

In July 2010, a private psychologist diagnosed the Veteran with PTSD.  The psychologist related the Veteran's PTSD to an April 1975 stressor event.  In April 1975, when the Veteran was stationed at Fort Ord, California, he says he learned of the death of a childhood friend T. W, who was murdered.  T. W. was the grandson of the Veteran's next door neighbor.  The Veteran reports that he was totally devastated because he was not able to say goodbye.  There is sufficient evidence to establish that this stressor has been verified.  As such, the Board seeks clarification from a VA examiner to ascertain whether the Veteran has PTSD (in accordance with DSM-IV) or another psychiatric disability, and whether that disability is related to service.  

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain an addendum medical opinion from the same examiner who conducted the January 2011 VA examination to ascertain whether it is it is at least as likely as not (a 50 percent probability of greater) that the Veteran's left wrist disability is related to the January 1975 fall sustained during active service.  If that examiner is unavailable, the Veteran should be afforded a new VA examination.  The examiner is requested to review all pertinent records associated with the claims file.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Schedule the Veteran for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist. The claims file, including a copy of this Remand, should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims file was reviewed. 

The examiner is asked to accomplish the following:. 

a. The examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD under the DSM-IV and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor or stressors underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

b. If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressor does not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for an acquired psychiatric disability should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


